Citation Nr: 1509980	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-31 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the base of the tongue, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, Regional Office and issued by the VARO in Chicago, Illinois.

In January 2012, the Board, in pertinent part, reopened the Veteran's previously denied claim to establish service connection for squamous cell carcinoma of the base of the tongue and remanded the merits of the claim for further development.  The claim was again remanded by the Board in November 2013.  The Board's January 2012 and November 2013 remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has been returned to the Board.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during his period of active service. 

2.  Carcinoma of the tongue first manifested many years following separation from service, and the persuasive evidence of record does not show that this condition was caused by any incident of service, including exposure to herbicide agents, and was not manifested to a compensable degree within one year following the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for establishing service connection for squamous cell carcinoma of the base of the tongue have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Pursuant to the Board's January 2012 and November 2013, the Appeals Management Center (AMC) attempted to obtain outstanding private medical records and inquired into the existence of Social Security Administration records, and obtained a medical opinion regarding the Veteran's claim.  The AMC then issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2012 and November 2013  Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Letters dated in February 2005, November 2005, March 2006, and August 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a March 2014 medical opinion to obtain an opinion as to whether his squamous cell carcinoma of the base of the tongue was the result of in-service herbicide exposure.  This opinion was rendered by a medical professional following a thorough examination and interview of the claims file.  The examiner obtained an accurate history and considered the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the March 2014 medical opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and tumors become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders will be rebuttably presumed if they are manifest to a compensable degree within a year after the last date of exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113 (West 2014); 38 C.F.R. § 3.307(d) (2014).  In this case, the Veteran's period of active service from June 1965 to May 1967 included service in Vietnam as evidenced by the award of the Vietnam Service Medal, Combat Infantry Badge, Purple Heart Medal, and Bronze Star Medal; thus he is afforded the presumption of exposure to herbicide agents during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he developed squamous cell carcinoma at the base of his tongue as a result of herbicide exposure in Vietnam, and not as a result of cigarettes, which he claims he stopped smoking over 20 years prior to his diagnosis of cancer.

The Veteran's STRs are silent as to treatment for squamous cell carcinoma at the base of his tongue, or any tumor of the mouth.  Indeed, the Veteran's entrance and exit examinations, dated June 1965 and May 1967, respectively, indicate the Veteran's head, face, neck and scalp, and mouth and throat, were all normal on examination.

The first evidence of any cancer is in a March 2001 treatment note from private physician, Dr. N.R., a doctor of osteopathic medicine, which shows the Veteran reported for a consult.  Examination revealed a large obstructing base of tongue tumor with possible extension to the submandibular region.  The diagnostic impression listed a former smoker with unknown duration of a possible 14, N1 hypopharyngeal tumor.  The Veteran was referred for surgical intervention.

An April 2001 letter from private treating physician Dr. W.P. notes that in March
2001, the Veteran underwent a direct laryngoscopy and biopsy of a lesion as well as tracheostomy.  The biopsy revealed squamous cell carcinoma of the tongue.  The Veteran then returned that month for a total glossectomy, total laryngectomy, partial pharyngectomy, reconstruction with a pectoralis major myocustanous flap and a right selective neck dissection.  The post-operative diagnosis was stage IV squamous cell carcinoma of the base of tongue.  Dr. W.P. noted the Veteran was recovering but was housebound and required home nursing care.

An October 2001 letter from social worker S.N. noted the Veteran's March 2001 surgery for cancer of the tongue, in which his tongue was removed with the larynx and a tracheotomy was placed.  No etiology was indicated.

The Veteran submitted a medical statement dated in March 2005.  That medical statement, from the Veteran's treating psychiatrist, reads that, in the Veteran's case, his cancer of the tongue "may" be related to his exposure to Agent Orange in Vietnam.  

In March 2014, an independent medical opinion was provided by L.R-C, a medical officer.  L.R-C. indicated a full review of the Veteran's claims file, and noted the Veteran's dates of service, to include service in Vietnam.  L.R-C.'s opinion states it is less likely than not that the Veteran's claimed squamous cell carcinoma of the tongue was caused by exposure to herbicides.  The report notes the Veteran's surgery involving total tongue resection, radical resection of the oropharynx and palate with deformity in the right lateral neck structures and radiation for squamous cell carcinoma at the base of the tongue.  The report also notes that the surgery resulted in loss of speech.

L.R-C. stated that the current medical literature was silent for a nexus between oropharyngeal carcinogenesis and herbicide exposure.  Specifically, the report cites to a February 2014 article entitled High-risk HPV types and head and neck cancer, from the International Journal of Cancer, which stated that "the substantial decrease in oral cavity and laryngeal cancer rates, observed in the US and other countries is likely due to changes in cigarette smoking patterns, whereas the increase in oropharyngeal cancer rates may reflect changes in behaviors that increase exposure to human papillomavirus (HPV)."  The report states the article also noted a strong implication of HPV in oropharyngeal carcinogenesis and head and neck squamous cell carcinomas.  L.R-C. also noted the Veteran had a past medical history to include a 30 pack a year history of smoking cigarettes, which ceased 20 years prior.  The report cites to Goldman's Cecil Medicine text, 24th edition, which reads "tobacco products and alcohol are major etiologic and risk factors for squamous cell carcinoma of the head and neck.  Both show a clear dose response.  Any irritating smoked product increases the risk for local cancer, but nicotine in tobacco, as well as in other tobacco leaf components, directly affects the oral mucosa and increases the risk for squamous cancer."  L.R-C. concluded that there is clear evidence based in medicine that supports a nexus between oral cancers and smoking.  The report therefore determined that it was at least as likely as not that the Veteran's oral cancer was related to his history of smoking, and less likely than not that his cancer was due to exposure to herbicides.

Regarding the Veteran's contention that his squamous cell carcinoma of the base of the tongue is related to his Agent Orange exposure, the Board notes that tongue cancer is not a disability presumptively associated with exposure to herbicides.  Therefore, the Board finds that service connection for carcinoma of the tongue due to a presumption of being related to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e).

Notwithstanding the fact that tongue cancer is not subject to presumptive service connection on the basis of herbicide exposure, the appellant could still establish service connection for the Veteran for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the March 2014 opinion provided by L.R-C. followed a thorough and detailed review of the Veteran's file and provided an adequate rationale for the opinion that the Veteran's tongue cancer was not caused by or a result of herbicide exposure or otherwise directly related to his period of active service, but rather, was very likely a result of smoking cigarettes in the past.  For these reasons, the March 2014 medical opinion by L.R-C. is afforded great probative value.  In contrast, the March 2005 medical statement is based on speculation rather than probability as the examiner notes that the Veteran's disorder "may be" due to Agent Orange exposure.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  The examiner also provides no rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (citing Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")).  There is also no indication that the opinion was based on a review of the claims file which contains such relevant facts as the Veteran's smoking history.  See Nieves-Rodriguez, 22 Vet.App. at 303 (providing that when the Board uses facts obtained from review of the claims file as a basis for crediting one expert medical opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  For these reasons, the Board assigns less probative value to the March 2005 medical statement. 

Also, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of carcinoma of the tongue falls outside the realm of common knowledge of a lay person because it involves an internal disease process not capable of lay observations and may be due to different causes.  Thus, to the extent that the Veteran believes that his carcinoma of the tongue is due to his presumed herbicide exposure in service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his carcinoma of the tongue is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Board finds the March 2014 medical opinion of record to be of greater probative value than the Veteran's lay contentions.  As noted above, the most probative evidence, the March 2014 medical opinion, is against a finding that the Veteran's carcinoma of the tongue is related to service, to include exposure to herbicides.

Regarding whether the Veteran's squamous cell carcinoma of the base of the tongue is related to service on a direct basis (other than presumed herbicide exposure), in this case, cancer was not shown during service or for many years thereafter, which is evidence against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, the Veteran does not contend that he had symptoms in service and ever since service.  There is no persuasive evidence supporting a causal relationship between the Veteran's military service and his squamous cell carcinoma of the base of the tongue.  

In summary, the Veteran's squamous cell carcinoma of the base of the tongue manifested many years following separation from service, and there is no persuasive evidence suggesting a medical relationship, or nexus, between squamous cell carcinoma of the base of the tongue and the Veteran's period of service, to include exposure to herbicides.  Thus, the preponderance of the evidence is against a finding that the Veteran's squamous cell carcinoma of the base of the tongue was incurred in service, to include as due to herbicide exposure.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for squamous cell carcinoma of the base of the tongue, to include as due to herbicide exposure, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


